BROCK, Chief Judge.
The 8 April 1974 order found that defendant was currently earning $92.00 per week. Defendant’s evidence at the August 1974 hearing was that he was currently earning $101.00 per week. Clearly this does not show a change justifying a reduction in payments. Defendant’s evidence at the August hearing showed that subsequent to May 1974 he married Mary Shipman and was currently living with her and their child. But his evidence also clearly showed that they were the same “two other individuals” with whom he was living at the time of entry of the 8 April 1974 order. This evidence requires neither a finding of a change of circumstances nor a modification of the former support order.
Defendant makes no exception to the findings of fact. He seems to argue that the fact of his marriage subsequent to the 8 April 1974 order requires a finding of a change of circumstances. In the first place, as we have hereinabove pointed out, defendant’s evidence shows that he was living with his present wife and child prior to the entry of the 8 April 1974 order. Although the legal status between him and his present wife has changed since 8 April 1974, there is absolutely no showing of a substantial change in his financial status since 8 April 1974. In the second place, payment of support for a child of a former marriage may not be avoided merely because the husband has remarried and thereby voluntarily assumed additional obligations. See Sayland v. Sayland, 267 N.C. 378, 148 S.E. 2d 218 (1966).
Defendant strenuously argues that the trial court committed error by refusing to consider circumstances at the time of entry of the 31 August 1973 order and changes from that time to the present. We do not agree with this argument. “It is generally recognized that decrees entered by our courts in *216child custody and support matters are impermanent in character and are res judicata of the issue only so long as the facts and circumstances remain the same as when the decree was rendered.” Crosby v. Crosby, 272 N.C. 235, 237, 158 S.E. 2d 77 (1967). In this case defendant has failed to offer evidence of change of circumstances since entry of the 8 April 1974 decree.
Defendant cites Dept, of Social Services v. Roberts, 23 N.C. App. 513, 209 S.E. 2d 374 (1974), in support of his argument that the court must consider again, on each subsequent application for change, the entire circumstances and their developments since entry of the original order in a custody, support, or alimony case. Defendant has misread the meaning and purport of Roberts. The statement in the opinion of this Court in Roberts to which defendant points was merely an agreement with an observation of the trial judge. The case was decided on the basis of a failure to show a change of circumstances since the entry of the most recent decree.
Affirmed.
Judges Vaughn and Martin concur.